Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/25/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eisner et al. (U.S. Patent Application Publication No. 2018/0206100, hereinafter Eisner).
With respect to claims 1 and 11, Eisner discloses a device management system and method including a device management service that classifies and manages network devices for each tenant, comprising: 
a memory storing instructions; and a processor executing the instructions causing the manager to: issue a register key that specifies a worker tenant; receive a registration request including the register key from the network device; transmit first authentication information 
register information about the network device, which is the transmission source of the registration request, in the worker tenant that is specified by the register key included in the registration request; and automatically re-register the information about the network device that has been registered in the worker tenant in a different tenant if there has been communication that uses the first authentication information from the network device after the different tenant for managing the information about the network device, which is the transmission source of the registration request, is created (e.g. Eisner, paragraph 0215, “a communication network is typically broken up into logical subnets with each Subnet having an associated current physical location…each Subnet is assigned a location record”), i.e. multiple tenants or Subnets, “When phones (e.g. mobile phones 12, non-mobile phones 38, etc) move from one subnet to another, they re-register with the first server network device 20, get a new IP address that is associated with their new subnet, and sends a second location information message…to the emergency location server network device for their location reference key…”; register key-Location Reference Key).
Eisner discloses re-registration to the first service network device is necessary when subnet location is moved does not explicitly mention the transition is automatically once the communication to move is taken (e.g. Eisner, paragraph 0215).  
However, automatical process occurs once negotiation (communication) or arrangement made is old known in the art (e.g. U.S. Patent Application Publication 2009/0157799 by Sukumaran et al.)


 	With respect to claim 2, Eisner discloses the device management system according to claim 1, wherein the instructions stored in the memory further causing the processor to: 
 	return access permission information in accordance with the information about the network device that has been registered in the worker tenant if there has been communication that uses the first authentication information from the network device before the different tenant for managing the information about the network device, which is the transmission source of the registration request, is created (e.g. Eisner, paragraph 0215, re-register process). 

 	With respect to claim 3, Eisner discloses the device management system according to claim 1, wherein the instructions stored in the memory further causing the processor to: 
transmit second authentication information that is reissued for use in communication with the device management system to the network device if there has been communication that uses the first authentication information from the network device after the different tenant is created (e.g. Eisner, paragraph 0215, re-register process result in necessary step to establish ( network protocol with other Subnet). 


invalidate the first authentication information if the second authentication information has been reissued (e.g. Eisner, paragraph 0215, invalidation occurs when transition to different Subnet). 

 	With respect to claim 5, Eisner discloses the device management system according to claim 3, wherein the second authentication information includes device identification information used to manage the network device in the different tenant (e.g. Eisner, paragraph 0215, i.e. device information and IP information in the transition). 

 	With respect to claim 6, Eisner discloses the device management system according to claim 1, wherein the first authentication information includes device identification information used to manage the network device in the worker tenant (e.g. Eisner, paragraph 0215, Mobile or non-mobile ID or serial number). 

 	With respect to claim 7, Eisner discloses the device management system according to claim 1, wherein the instructions stored in the memory further causing the processor to: 
 	provide an instruction screen to provide an instruction to re-register the information about the network device registered in the worker tenant in the different tenant upon creation of the different tenant (e.g. Eisner, 0215, communication of changes and re-registration process). 

 	With respect to claim 8, Eisner discloses the device management system according to claim 1, wherein the instructions stored in the memory further causing the processor to: 
 	register the information about the network device in the different tenant in response to the receipt of a registration request including a register key that specifies the worker tenant from the network device, if, before receiving the registration request, a different tenant used to manage the information about the network device has been created and an instruction to register the information about the network device in the different tenant has been received (e.g. Eisner, paragraph 0215, communication of changes and re-registration process). 

 	With respect to claim 9, Eisner discloses the device management system according to claim 8, wherein the instructions stored in the memory further causing the processor to: 
	transmit the second authentication information issued for use in communication with the device management system to the network device if the information about the network device has been registered in the different tenant in response to the receipt of the registration request (e.g. Eisner, paragraph 0215, communication of the move to different Subnet and enabling of the transition). 

 	With respect to claim 10, Eisner discloses the device management system according to claim 9, wherein the first authentication information is invalidated if the second authentication information has been reissued (e.g. Eisner, paragraph 0215,  invalidation occurs when transition is communicated and in transition to different Subnet). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/
Primary Examiner, Art Unit 2434